UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6355



DOUGLAS TERRELL WEITERS,

                                           Petitioner - Appellant,

          versus


JOHN PATE, Warden, Allendale Correctional
Institution; CHARLES CONDON, Attorney General
of the State of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(CA-02-725)


Submitted:   May 15, 2003                   Decided:   May 27, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Terrell Weiters, Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, William Edgar Salter, III, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Terrell Weiters seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability.   28 U.S.C. § 2253(c)(1)(2000).   A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong. See Miller-El v. Cockrell, 123 S.Ct. 1029,

1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941

(2001).   We have independently reviewed the record and conclude

that Weiters has not made the requisite showing.    Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.




                                                          DISMISSED




                                 2